Citation Nr: 0310546	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  97-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for a psychiatric disability, and if so, 
whether service connection is warranted for that 
disability.

2.	Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for a right knee disability.

3.	Entitlement to service connection for a left ankle 
disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 and April 1997 rating decisions 
from the North Little Rock, Arkansas Department of Veterans 
Affairs (VA) Regional Office (RO), which determined that new 
and material evidence had not been submitted sufficient to 
reopen the veteran's claims for service connection for 
psychiatric and right knee disabilities, and denied the 
veteran's claims for service connection for ulcers and a left 
ankle disability.  In February 2003, the veteran was granted 
service connection for peptic ulcer disease with hiatal 
hernia and reflux disease, at a 10 percent evaluation, 
therefore, this claim is no longer before the Board.

The veteran came before the below-signed Veterans Law Judge 
at a hearing at the RO in November 2000.  A January 2001 
Board remand returned these issues to the RO for further 
development.  That development having been completed, these 
cases now return to the Board.


FINDINGS OF FACT

1.	In a decision dated August 1995, the Board denied the 
appellant's claim for service connection for a psychiatric 
disability, on the basis that new and material evidence 
had not been submitted sufficient to reopen the veteran's 
claim.

2.	The appellant was notified of this action.  This decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (Court); a February 1997 Court Decision 
affirmed the Board's decision; thus, it became final.

3.	The evidence added to the record since the August 1995 
Board decision is new and material, and the claim is 
reopened.

4.	The preponderance of the evidence of record indicates that 
the veteran suffers from a personality disorder that is 
not related to service and is a disorder that cannot be 
service connected. 

5.	In a decision dated August 1978, the RO denied the 
appellant's claim for service connection for a right knee 
disability, on the basis that the veteran's seperation 
examination was negative for any knee disabilities.

6.	The appellant was notified of this action, and did not 
timely appeal; thus it became final.

7.	The evidence added to the record since the August 1978 RO 
decision is either not relevant to the issue of the 
appellant's right knee disability, or duplicative of 
evidence already received; and does not bear directly and 
substantially upon the specific matter of whether the 
veteran's current right knee disability is related to 
service; and, when considered alone or together with all 
of the evidence, both old and new, has no significant 
effect upon the facts previously considered.

8.	No medical evidence has been submitted linking the 
veteran's left ankle disability to service.


CONCLUSIONS OF LAW

1.	The evidence received since the August 1995 Board 
decision, which was the last final decision on any basis 
in regards to the veteran's claim of entitlement to 
service connection for a psychiatric disability, is new 
and material and this claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.	The veteran's psychiatric disabilities were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

3.	The evidence received since the August 1978 RO decision, 
which was the last final decision on any basis as to the 
issue of the veteran's right knee disability, is not new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a), 20.1105 (2001-2002).

4.	The August 1978 decision of the RO, denying service 
connection for a right knee disability, is final and the 
claim for this benefit is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 
(2001-2002).

5.	A left ankle disability was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

As to the claimant's request to reopen his claims of 
entitlement to service connection for a psychiatric 
disability and a right knee disability, however, the 
regulations create an exception to the applicability rule 
with respect to VA assistance in cases of claims to reopen a 
finally decided claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In effect, this exception applies to any claim to reopen a 
finally adjudicated claim received on or after August 29, 
2001.  Id.  In addition, the amended regulatory provisions of 
38 C.F.R. § 3.156(a) redefine the term "material evidence" 
and incorporate an evidentiary prerequisite of establishing 
"a reasonable possibility of substantiating the claim," for 
the purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  The 
Secretary specifically provided that the amendment to section 
3.156(a) would be applicable to any claim to reopen a finally 
decided claim received on or after August 29, 2001, thereby 
creating another exception to the applicability rule.  Id.  
Inasmuch as the appellant's request to reopen his claims for 
service connection was made well in advance of August 29, 
2001, the implementing and amended regulations, as noted 
above, do not apply for the purpose of determining whether 
the appellant in this case has submitted new and material 
evidence sufficient to reopen that claim.  Id.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
request to reopen his claims of service connection for a 
psychiatric disability and a right knee disability.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The record reflects that the veteran was provided with a copy 
of the appealed May 1996 and April 1997 rating actions, and 
was provided a Statement of the Case dated May 1997, and 
Supplemental Statements of the Case dated December 1997, 
April 1999, August 2000, and February 2003, as well as a 
Board remand dated January 2001.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in February 2002, explaining the veteran's 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded an examination 
during the course of this claim, dated June 2002.  The 
veteran has also received several hearings during the course 
of this claim, most recently a Travel Board hearing in 
November 2000.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, as the veteran has been 
notified as to which party will get which evidence, and as 
all the evidence has been obtained, the Board can proceed.  
See Quartucccio v. Principi, 16 Vet. App. 183 (2002).


Facts

The veteran's entrance examination dated July 1969 shows no 
complaints of, or treatment for, any knee or ankle 
disability.  Records from December 1969 through February 1970 
indicate that the veteran had an injury to his knee for a 
motorcycle accident.  The veteran was seen several times in 
service for complaints of anxiety and nervousness, as well as 
substance abuse.  An August 1969 consultation report noted 
that the veteran had a long history of violent behavior such 
as fighting, which caused him to be expelled from school at 
the ninth grade.

A consultation report dated December 1969 indicated that the 
veteran was diagnosed with an aggressive personality, and was 
encouraged to learn to control his behavior without the use 
of medication.  January and February 1970 records indicate 
that the veteran complained of pain in the right knee after a 
motorcycle accident.  The veteran was diagnosed with mild 
chondromalacia of the patella, and prescribed physical 
therapy for this.  A March 1970 record indicated that the 
veteran received a contusion in the left parietal area and a 
laceration of the left upper vermillion after having been 
injured in a "brawl", after drinking all afternoon.  
Examination noted a small contused area in the left parietal 
region and a small laceration of the lip vermillion.  The 
veteran was observed to be inebriated, violent, and 
uncontrollable.  X-rays of the veteran's skull were normal.  
The veteran was observed for 24 hours, after which he was 
discharged.  A report of punishment imposed under Article 15, 
dated March 1970, noted that the veteran had recently 
received an Article 15 for insubordination toward his 
commanding officer.  Further, it was indicated that the 
veteran had been admonished on several occasions for the use 
of loud and profane language, and that, when angered, he 
became extremely violent and disrespectful.  He had a short 
temper and was easily aroused into becoming boisterous and 
overly aggressive.  An outpatient treatment report dated July 
1970 diagnosed the veteran with chondromalacia patella.  In 
November 1970, the veteran was seen for pain in the ankle and 
foot after being hit by a friend.  

A mental hygiene consultation report dated June 1971 
recommended that the veteran be administratively seperated as 
being undesirable for further military service.  It was noted 
that the veteran had a long history of aggressiveness and 
destructive behavior that always resulted in his being in 
trouble, and he was kicked out of school in the ninth grade 
for allegedly attacking a teacher.  It was noted that since 
joining the Army he accumulated three article 15s, primarily 
for disrespect, assault, threatening NCOs and officers.  It 
was noted that the veteran was small in stature, and 
attempted to compensate for his feeling of inferiority by 
presenting a very aggressive hostile picture, in which his 
veracity is thought to be questioned.  He admitted that he 
was afraid that he would try and hurt someone.  He said that 
he had troubles ever since he joined the Army, and had a long 
history of excessive drug abuse.  It was noted that the 
veteran came from a disorganized background, and had been in 
and out of trouble in civilian life, primarily for school 
disciplinary problems.

The veteran's seperation examination, dated June 1971, was 
completely negative for any findings of any psychiatric, 
knee, or ankle disability.  

Most of the records received since service show continued 
inpatient and outpatient treatment for a mental disorder, 
variously described as schizophrenia, explosive personality 
disorder, borderline personality, atypical personality 
disorder, poly substance dependence, bipolar disorder, panic 
disorder, depression, anxiety, atypical panic disorder, 
hysterical personality, atypical panic disorder, and 
personality disorder due to head injuries and history of 
substance abuse.

A record from 1974 indicates that the veteran had a history 
of violent acting out episodes.  He described hallucinations 
in which his "field force" protected him from zombies.  He 
was diagnosed at that time with schizophrenia, paranoid type.

A discharge summary dated September 1978 noted that the 
veteran reported that, while in school, he had many instances 
of fighting, and that apparently his explosive behavior was a 
long-standing behavior pattern.  Provisional diagnoses were 
to rule out schizophrenic personality, manic depressive 
illness, and inappropriate personality with drug abuse.

A record from a psychologist dated October 1980 indicates 
that the veteran was treated several times at a public clinic 
from 1974 to 1979, with a diagnosis of paranoid type 
schizophrenia.

A discharge summary dated October 1984 diagnosed the veteran 
with adjustment disorder with anxiety and depression, as well 
as a paranoid personality.

A discharge summary dated November 1988 indicated that the 
veteran reported that had a long history of psychiatric 
illness, and a history of alcohol and mixed substance abuse.  
He reported that his problems developed during military 
training, when he observed a homosexual rape.  The veteran 
was provided therapy and medication, and was diagnosed at 
that time with atypical paranoid disorder, mixed substance 
abuse in remission, and caffeine abuse, and it was proposed 
to rule out a mixed personality disorder.

In his hearing testimony dated April 1993, the veteran 
indicated that he was currently under treatment for a 
psychiatric condition.  The veteran described several 
incidents in service which he believed caused his psychiatric 
condition.

The veteran received a hearing at the RO in June 1996.  The 
report of that hearing indicates, in relevant part, that the 
veteran indicated that he had seen a psychologist in service, 
and was hearing voices, and became paranoid.  He reported 
that he was placed on medication while in service.  The 
veteran reported having difficulty maintaining a job since 
service, and being in and out of hospitals.  He indicated 
that he could not crawl on his right knee due to an accident 
in service.  The veteran indicated that he also injured his 
left ankle in service.  The veteran's wife testified that the 
veteran had trouble with violent outbursts, and paranoia.

A psychological evaluation from July 1996 notes that the 
veteran reported several incidents that happened in service, 
including reporting that he was placed in a psychiatric ward 
while in service in 1971 for 30 days.  He also reported drug 
and alcohol use, but noted that he had been drug free for two 
years, and alcohol free for 10 years.  The examiner diagnosed 
the veteran with schizophrenic disorder, paranoid type, in 
partial remission, dysthymia, and avoidant depressive, 
schizoid, and paranoid traits.  He was assessed with a Global 
Assessment of Functioning (GAF) of 40.  The examiner 
indicated that, from the records and the history, it was his 
opinion that the veteran's problems did not relate to a 
personality disorder, but rather that his signs and symptoms 
in service were a clear manifestation of schizophrenia.

The veteran received a hearing at the RO in June 1997.  The 
veteran reported that he hurt his knee while taking part in 
war games in Germany.  The veteran indicated that he had 
received almost no treatment for his knee since separation 
from service.  The veteran also indicated that he was in a 
fight in service in which his left ankle was injured.  The 
veteran reported that it was painful to walk on his knees.  
The veteran agreed that he had injured his ankle in a 
motorcycle accident while in service, at home on leave.  The 
veteran's wife reported that she would use heat to treat the 
veteran's knee and ankle.

The veteran had a hearing before the undersigned member of 
the Board in November 2000.  The transcript of that hearing 
indicates that the veteran related that he sustained injuries 
to his left ankle, right knee, and head in an incident in 
service in which a simulated grenade went off very close to 
him.  The veteran reported that he had bleeding from his 
right ear and dizziness as a result of that incident.  He 
reported that the doctor who saw him then sent him back to 
his barracks, with two guards.  The veteran reported that he 
was hearing voices.  He reported that he was given medicine 
and started seeing a psychiatrist in Germany.  The veteran 
reported that he had been prescribed medicine, which was then 
cut off, which caused him to use illegal drugs.  He indicated 
that his right knee caused him pain, and he was unable to 
crawl on it.  The veteran reported that he had been told in 
service that he had a crack in his knee that had healed and 
overlapped a small bit, which doctors wanted to reset.  The 
veteran described several traumatic incidents that occurred 
in service.

X-rays of the veteran's left ankle taken in June 2002 noted 
surgical clips superior to the medial malleolus.  The 
veteran's bones and joints were otherwise unremarkable.

X-rays of the veteran's knees were taken in June 2002.  It 
was noted that joint spaces were normally maintained.  No 
joint space effusion was seen.  Surgical clips were seen 
posterior to the left knee.  The reviewer's impression was of 
negative knees.

The veteran had a VA examination of his right knee and left 
ankle in June 2002.  The report of that examination 
indicates, in relevant part, that records showed that the 
veteran reported being involved in a motorcycle accident in 
November 1969.  It was noted that December 1969 X-ray reports 
were negative regarding the right knee.  It was further noted 
that in February 1970, the veteran was diagnosed with mild 
chondromalacia patella of the right knee.  There was also an 
apparent diagnosis of early ganglion right knee.  In February 
1970, X-rays of the knee were normal.  In July 1970, it was 
noted that the veteran bruised his right knee and was 
diagnosed with chondromalacia patella and placed on profile.  
Also noted were records indicating that the veteran was 
kicked in the ankle in November 1970.  The veteran reported 
that this happened on the left side, although the medical 
record does not indicate which ankle was injured.  The 
veteran reported that he was placed on crutches and a profile 
for a month.

The veteran reported that presently, his left ankle was 
painful and instable.  He reported pain in the right knee, 
and that he was unable to crawl or kneel on that knee.

Upon examination, the veteran's right knee showed a range of 
motion of 0 to 120 degrees, compared to 0 to 130 degrees on 
the opposite side.  He had a retropatellar click.  
Impingement signs were negative.  The collateral and cruciate 
ligaments were stable.

The veteran's left ankle showed a range of motion of 10 
degrees of dorsiflexion, and 45 degrees of plantar flexion.  
The hind foot had some slight stiffness when it was passively 
manipulated, showing inversion to 10 degrees and eversion to 
0 degrees.  He had pain on inversion; on the opposite side, 
inversion was 15 degrees, and eversion was 10 degrees.  The 
skyline view of the right knee showed irregularity of the 
right patellar facet.  Views of the left knee showed no 
pathological process.  Views of the right knee showed 
spurring along the medial joint margin with irregular changes 
in the profile of the lateral femoral condyle.  There were 
sharp points to the tibial spines.  The knee showed spurring 
of the patellar rim and posterior joint margin.  Views of the 
left knee showed metallic staples in the soft tissues.

Views of the left ankle showed a small bone fragment, barely 
visible, distal to the top of the fibula.  A small bone 
fragment was present in the tibiofibular syndesmosis.  The 
ankle joint itself had a well-maintained space.  A small 
metallic oval shadow was noted above the level of the 
epiphysial line medially in the distal tibia.  There was a 
small circular area of diminished density of bone in the 
medial dome of the talus.  The veteran's left ankle was 
diagnosed with ligamentous instability and osteochondritis 
dissecans quiescent of the dome on the talus, and remote 
injury.  The veteran's right knee was found to have 
degenerative arthritis of the medial joint compartment and 
chondromalacia patella.  The examiner noted that the 
objective findings on X-ray and examination would support the 
veteran's pain elements, and give him some incoordination and 
fatigability, secondary to pain onset.

The examiner indicated that the record did not reflect a 
continuity of treatment required for the left ankle and right 
knee condition.  The veteran's mental condition had 
overshadowed a great deal of the veteran's medical record; 
therefore, the examiner indicated that he was unable to 
establish a clear nexus between the findings reported in the 
record regarding his musculoskeletal condition, and his 
present diagnosis.

The veteran received a psychiatric examination in June 2002.  
At that time, the veteran reported that in either the eighth 
or ninth grade, he was kicked out of school, after he wound 
up pushing a teacher in an altercation.  He reported several 
incidents that occurred in service.  Upon examination, no 
significant anxiety or dysphoria was noted.  Mood of the 
veteran was euthymic and affect was appropriate to content.  
Thought process and association of the veteran were logical 
and tight and no loosening of associations was noted, nor was 
confusion.  No gross impairment in memory was observed, and 
the veteran was oriented in all spheres.  Hallucinations were 
not complained of.  Insight was limited and judgment was 
somewhat impaired.  The veteran denied suicidal or homicidal 
ideation.  The veteran was diagnosed with a personality 
disorder not otherwise specified.  The veteran was assessed 
with a GAF of 45.  The examiner indicated that he did not 
find evidence that any of the veteran's mental health 
problems were secondary to his service.  It was noted that 
the veteran had history of fighting as a child, and may have 
had a history of substance abuse as well.  He generally did 
not provide evidence of an Axis I diagnosis.  The examiner 
did not find evidence that the veteran suffered a head injury 
which could caused that kind of organic mental disorder.  The 
examiner indicated that he felt the symptoms that the veteran 
described were most consistent with a personality disorder.

A letter dated June 2002 from a VA examiner is of record.  It 
indicates that the veteran was examined by that doctor that 
day.  It noted that the veteran is currently being treated in 
the mental health clinic for diagnoses including personality 
disorder secondary to head injuries and past substance abuse, 
depressive disorder not otherwise specified, and amphetamine 
and alcohol dependence in remission.  During the examination, 
the veteran related an incident that he claimed occurred in 
service, in which he was engaging in war games and a 
simulated grenade exploded approximately eight feet from him.  
He reported that he felt the force of this through his helmet 
and on his face.  He reported that he was not taken for 
medical care and was threatened that he should not go for 
care or would face a court martial.  He indicated that he 
believed that the reported head injury caused memory and 
concentration problems.  However, he also reported that he 
took college level courses after discharge from the service 
and performed quite well.  He indicated that the memory 
problems seemed to have occurred insidiously over the years.  
In addition, he felt that this injury might have caused his 
problems with anger.  The examiner noted a report dated 
August 1969 which indicated that the veteran had a long 
history of violent type behavior such as fights, and it was 
for this reason that he was expelled from school in the ninth 
grade.  He was diagnosed at that time with passive aggressive 
personality disorder.  It was noted that he entered service 
just a few weeks before the above psychiatric assessment, and 
prior to his reported head injury.  The examiner indicated 
that, therefore, it seemed extremely unlikely that his 
reported head injury, of which there was no record, had any 
impact on his cognitive abilities or violent tendencies.


Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
right knee disability.

As discussed above, the last decision on this matter was an 
RO decision in August 1978, which found that service 
connection was not warranted for a right knee disorder.  This 
decision was based on the veteran's service medical records, 
which did show the veteran being placed on a temporary 
profile for his knees, but also showed that the veteran's 
separation examination was negative for any findings of any 
knee disorder.  The veteran did not appeal this RO decision, 
with respect to the veteran's right knee disorder, thus this 
decision is final. 38 U.S.C.A. § 7105 (West 2002).  However, 
the law and regulations provide that if new and material 
evidence has been presented or secured with respect to a 
claim which has been disallowed, the claim may be reopened 
and the former disposition reviewed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated August 1978.  Evans.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the appellant's claim for service 
connection for a right knee condition.  In this regard, the 
Board notes that no new records have been submitted showing 
that the veteran has received treatment for a right knee 
condition since service.  While the veteran's X-rays taken of 
his right knee in June 2002 did show degenerative arthritis 
of the medial joint compartment and chondromalacia patella, 
the examiner indicated that the record does not reflect a 
continuity of treatment required for the right knee 
condition, and that he was unable to establish a clear nexus 
between the findings reported in the record regarding the 
veteran's musculoskeletal condition and his present 
diagnosis.  Therefore, the only evidence received since the 
RO's previous final denial of the veteran's claim is from the 
veteran's VA examination, which does not indicate that the 
veteran's right knee disability is related to service, 
therefore, the Board finds that this evidence is not new and 
material.

While the VA examination reports and statements from the 
claimant, including statements in his hearing testimony, are 
"new," in the sense that they were not previously considered, 
when presented alone, or along with evidence previously 
submitted, they are not so significant that they must be 
considered to fairly decide the merits of this claim.  38 
C.F.R. § 3.156 (a) (2002).

Finally, the Board points out that any lay statements made by 
the claimant to the effect that he suffers from a right knee 
disability as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's August 1978 decision 
is not new and material for the purpose of reopening the 
claim.  38 C.F.R. § 3.156 (2002).

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability.

As discussed above, the last Board decision was in August 
1995, and that decision found that new and material evidence 
had not been submitted to reopen this claim. When the Board 
disallows a claim, a claim based upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b) (West 2002).  A 
decision of the Board is final unless the Chairman orders 
reconsideration.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 
2002); 38 C.F.R. § 20.1100 (2002).  A United States Court of 
Appeals for Veterans Claims (Court) decision dated February 
1997 affirmed the Board's decision.  Therefore, the August 
1995 Board decision is final.  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the Board decision dated August 1995.  Evans.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the appellant's claim for service connection for a 
psychiatric disorder.  In this regard, the Board particularly 
notes the psychological evaluation from July 1996, discussed 
in detail above, which contained an opinion indicating that 
the veteran's problems did not relate to a personality 
disorder, but rather that his signs and symptoms in service 
were a clear manifestation of schizophrenia.  As the 
credibility of the newly presented evidence is to be 
presumed, for the purpose of determining whether new and 
material evidence has been presented, this medical opinion is 
considered sufficient to reopen the veteran's claim.  
Therefore, the question of service connection for a 
psychiatric disorder will be discussed below.




Service Connection
The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in 38 C.F.R. § 3.310(a), disability resulting from 
them may not be service-connected.  However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.  See 38 C.F.R. § 4.127.


Entitlement to service connection for a left ankle disability

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a left ankle 
disability.  In this regard, the Board notes that the 
veteran's service medical records show only one instance of 
the veteran receiving treatment for any ankle disability, in 
November 1970, when the veteran was seen for pain in the 
ankle and foot after being hit by a friend.  This record does 
not note which ankle was involved, and there are no other 
medical records showing any further treatment for his ankle.  
The veteran's separation examination was negative for any 
complaints of, or treatment for, any left ankle condition, 
and there is no indication that the veteran has received 
treatment for any ankle disability since service.  

Further, the Board notes the opinion contained in a June 2002 
VA examination, which indicates that the veteran's left ankle 
was diagnosed with ligamentous instability and 
osteochondritis dissecans quiescent of the dome on the talus, 
and remote injury, but that the examiner found that the 
record did not reflect a continuity of treatment required for 
the left ankle condition, and that the examiner was unable to 
establish a clear nexus between the findings reported in the 
record regarding his musculoskeletal condition and his 
present diagnosis.  Taking into account the lack of treatment 
for a left ankle disability since service, which goes to the 
question of continuity of the veteran's disability, and the 
recent examiner's opinion, the Board finds that the great 
preponderance of the evidence indicates that the veteran's 
current left ankle disability is not due to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to service connection for a psychiatric disorder

In view of the reopening of this claim, the Board will 
undertake consideration on the merits.  The Board concludes 
that there is no prejudice to the appellant as the RO has 
also considered the matter on the merits.  Further, he has 
offered arguments on the merits during the course of the 
appeal.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a psychiatric 
disorder.  Although the veteran has been occasionally 
diagnosed with paranoid schizophrenia, the majority of the 
diagnoses he has received are for personality disorders, 
which cannot be considered diseases or injuries under the law 
for which compensation can be granted.  

The Board does recognize the receipt of the June 1996 
psychological evaluation which indicates, in that 
psychologist's opinion, that the veteran currently had a 
diagnosis of schizophrenia which could be related to service.  
However, the Board finds more probative and persuasive the 
two recent opinions from VA examiners, dated June 2002, who 
are both from the same mental health clinic where the veteran 
currently receives treatment.  The first opinion indicates 
that the veteran has a personality disorder, and that there 
was no evidence that any of the veteran's mental health 
problems were secondary to his service.  The second opinion 
indicates that the veteran was being treated in the mental 
health clinic for diagnoses including personality disorder 
secondary to head injuries and past substance abuse, 
depressive disorder not otherwise specified, and amphetamine 
and alcohol dependence in remission, and that it seemed 
extremely unlikely that the veteran's reported head injury, 
of which there is no record, had any impact on his cognitive 
abilities or violent tendencies.  These and other records 
have noted that the veteran has reported having a 
longstanding problem with explosive and violent behavior, and 
several records indicate that the veteran was expelled from 
school in the ninth grade due to fighting with a teacher.  

The Board also points out that, although the veteran has 
claimed he suffered a head injury in service when a simulated 
grenade exploded near him, there is no evidence of that 
injury in the record.  There is an indication that the 
veteran suffered a contusion to his head in a "bar brawl", 
in March 1970, however, X-rays from that time of the 
veteran's skull were negative, and there is no indication in 
the veteran's service medical records that he suffered any 
residuals from that injury.  Therefore, considering all 
evidence of record, the Board finds that the preponderance of 
evidence submitted indicates that the veteran currently has a 
personality disorder for which service connection, as a 
matter of law, cannot be granted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric disability, 
the appeal is granted to this extent.

Entitlement to service connection for a psychiatric 
disability is denied.

New and material evidence not having been submitted, the 
veteran's claim for service connection for a right knee 
disability is not reopened.

Entitlement to service connection for a left ankle 
disability is denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

